IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 867 MAL 2014
                              :
              Respondent      : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
         v.                   :
                              :
                              :
BRAHEEM KAMEIL BIVENS,        :
                              :
              Petitioner      :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.